           Case 3:21-cv-00721 Document 1-9 Filed 07/20/21 Page 1 of 2 PageID 110




Office of the President


December 28, 2020


Michael E. Powers
Case Manager
Multi-Regional and Foreign Schools Participation Division
Partner Participation and Oversight
Federal Student Aid
U.S. Department of Education

Dear Mr. Powers,

I am writing regarding the Department of Education’s inclusion of Sterling Capital Partners, LP
(Sterling) as a signer on the Florida Coastal School of Law (FCSL) PPPA. You have indicated that this is
an updated standard that the Department is applying for institutions with multiple levels of
ownership. I would like to clarify that Sterling Capital Partners, LP is a dormant investment entity
and, as we have notified you, waived all voting rights in April, 2020.

This particular entity is in the process of liquidation, as it is a 10-year contract in its 20th year of
operation. In recent years, Sterling has been supportive of the school’s plan to transition to a new
owner. In 2018 and 2019, FCSL applied to the American Bar Association for approval of a Substantive
Change for an acquisition by a not-for-profit foundation. The primary reason for the applications was
that the Sterling entity was defunct and Sterling desired to separate from FCSL. Both applications
were unsuccessful.

Sterling has no affiliated persons who are officers of the school or any of its holding companies.
And, it has no representatives on the InfiLaw board of directors or the Florida Coastal board of
directors. In fact, the Sterling representative formerly on the board resigned at the time Sterling
waived its voting rights in favor of a representative from Campbellsville University.

Sterling has been advised by counsel that it is not authorized to sign. On this point, it has been
advised that signing on to the PPPA would exceed the authority its investors (state pension funds and
other highly respected institutions) granted to it.




                           8787 Baypine Road, Jacksonville, Florida 32256
                                 904-904.516.8781 ~ www.fcsl.edu                     FCSL - 000049
             Case 3:21-cv-00721 Document 1-9 Filed 07/20/21 Page 2 of 2 PageID 111

For the reasons set forth above, we respectfully request that Sterling Capital Partners, LP be removed
as a signer of the Florida Coastal PPPA. We are committed to full compliance with the terms of the
PPPA and all Title IV requirements. As soon as this PPPA is executed, FCSL and Campbellsville
University will submit a pre-acquisition review application to the Department.

Sincerely,


C. Peter Goplerud
President and Dean




                          8787 Baypine Road, Jacksonville, Florida 32256
                                904-904.516.8781 ~ www.fcsl.edu                    FCSL - 000050
